             Case 6:21-cv-00196-ADA Document 1 Filed 03/02/21 Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

MCOM IP, LLC,                                  )
    Plaintiff,                                 )
                                               )       Civil Action No. 6:21-cv-00196
v.                                             )
                                               )
CSI, INC.                                      )       JURY TRIAL DEMANDED
       Defendant.                              )

           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

           mCom IP, LLC (“mCom”) files this Original Complaint and demand for jury trial seeking

relief from patent infringement of the claims of U.S. Patent No. 8,862,508 (“the ‘508 patent”)

(referred to as the “Patent-in-Suit”) by CSI, Inc. (“CSI”).

     I.       THE PARTIES

     1.    Plaintiff mCom is a Texas Limited Liability Company with its principal place of business

located in Harris County, Texas.

     2. On information and belief, CSI is a corporation existing under the laws of the State of

Delaware, with a principal place of business located at 10900 Stonelake Blvd, Suite 100, Austin,

Texas 78759. On information and belief, CSI sells and offers to sell products and services

throughout Texas, including in this judicial district, and introduces products and services that

perform infringing methods or processes into the stream of commerce knowing that they would be

sold in Texas and this judicial district. Defendant may be served at its place of business.

     II.      JURISDICTION AND VENUE

     3. This Court has original subject-matter jurisdiction over the entire action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because Plaintiff’s claim arises under an Act of Congress relating to

patents, namely, 35 U.S.C. § 271.



                                                   1
            Case 6:21-cv-00196-ADA Document 1 Filed 03/02/21 Page 2 of 13




    4. This Court has personal jurisdiction over Defendant because: (i) Defendant is present

within or has minimum contacts within the State of Texas and this judicial district; (ii) Defendant

has purposefully availed itself of the privileges of conducting business in the State of Texas and

in this judicial district; and (iii) Plaintiff’s cause of action arises directly from Defendant’s business

contacts and other activities in the State of Texas and in this judicial district.

    5. Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1400(b). Defendant has

committed acts of infringement and has a regular and established place of business in this District.

Further, venue is proper because Defendant conducts substantial business in this forum, directly

or through intermediaries, including: (i) at least a portion of the infringements alleged herein; and

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct and/or

deriving substantial revenue from goods and services provided to individuals in Texas and this

District.

    III.     INFRINGEMENT

    A. Infringement of the ’508 Patent

    6. On October 14, 2014, U.S. Patent No. 8,862,508 (“the ’508 patent”, attached as Exhibit A)

entitled “System and method for unifying e-banking touch points and providing personalized

financial services” was duly and legally issued by the U.S. Patent and Trademark Office. MCom

owns the ’508 patent by assignment.

    7. The ’508 patent relates to novel and improved systems and methods for constructing a

unified banking system.

    8. CSI maintains, operates, and administers methods and systems of unified banking systems

that infringe one or more claims of the ‘508 patent, including one or more of claims 1-20, literally

or under the doctrine of equivalents. Defendant put the inventions claimed by the ‘508 Patent into



                                                    2
                  Case 6:21-cv-00196-ADA Document 1 Filed 03/02/21 Page 3 of 13




       service (i.e., used them); but for Defendant’s actions, the claimed-inventions embodiments

       involving Defendant’s products and services would never have been put into service. Defendant’s

       acts complained of herein caused those claimed-invention embodiments as a whole to perform,

       and Defendant’s procurement of monetary and commercial benefit from it.

           9. Support for the allegations of infringement may be found in the following preliminary

       table:

  Exemplary Claim                                                CSI

1. A method for
constructing a unified
electronic banking
environment, said
method comprising the
steps of:




                          Attachment 1 (Core platform) at 1.

                          Source: https://www.csiweb.com/how-we-help/platform-banking/core-bank-
                          processing/core-platform/

providing at least one
  common multi-
  channel server
  coupled to more
  than one e-banking
  touch points and
  also coupled to at
  least one computer
  system configured
  with at least one
  control console, said
  more than one e-
  banking touch points
  and said at least one


                                                          3
                 Case 6:21-cv-00196-ADA Document 1 Filed 03/02/21 Page 4 of 13




 Exemplary Claim                                                       CSI

computer system
being provided in
locations remote
from the other, and
further wherein said
more than one
plurality of e-banking
touch points are
comprised of at least
two different types of
e-banking touch
point devices, each
of which comprise
one or more of an
automatic
teller/transaction
machine (ATM), a
self service coin
counter (SSCC), a
kiosk, a digital
signage display, an
online accessible
banking website, a
personal digital
assistant (PDA), a
personal computer        Attachment 2 (core bank processing) at 1.
(PC), a laptop, a
wireless device, or a    Source: https://www.csiweb.com/how-we-help/platform-banking/core-bank-processing/
combination of two
or more thereof, and
wherein at least one
of said e-banking        at least one common multi-channel server coupled to more than one e-banking touch points
touch points is in       and also coupled to at least one computer system configured with at least one control console,
communication with       said more than one e-banking touch points and said at least one computer system being
one or more financial    provided in locations remote from the other, and further wherein said more than one plurality of
institutions through     e-banking touch points are comprised of at least two different types of e-banking touch point
said multi-channel       devices, each of which comprise one or more of an automatic teller/transaction machine (ATM),
server;                  a self service coin counter (SSCC), a kiosk, a digital signage display, an online accessible
                         banking website, a personal digital assistant (PDA), a personal computer (PC), a laptop, a
                         wireless device, or a combination of two or more thereof, and wherein at least one of said e-
                         banking touch points is in communication with one or more financial institutions through said
                         multi-channel server are common sense in the field.




                                                            4
             Case 6:21-cv-00196-ADA Document 1 Filed 03/02/21 Page 5 of 13




Exemplary Claim                                              CSI




                  Source: https://www.slideshare.net/KumarAnilChaurasiya/internet-banking-architecture-
                  and-implementation




                  Attachment 4 (Mobile and Online Banking)



                                                 5
                  Case 6:21-cv-00196-ADA Document 1 Filed 03/02/21 Page 6 of 13




  Exemplary Claim                                                    CSI

                           Source:               https://www.csiweb.com/how-we-help/platform-banking/digital-
                          banking/mobile-online-banking/

receiving an
  actionable input from
  at least one e-
  banking touch point;




                          Attachment 4 (Mobile and Online Banking)

                           Source:               https://www.csiweb.com/how-we-help/platform-banking/digital-
                          banking/mobile-online-banking/




retrieving previously
  stored data
  associated with said
  actionable input,
  wherein said
  previously stored
  data is accessible to
  any one of said e-
  banking touch
  points, and said


                                                         6
                  Case 6:21-cv-00196-ADA Document 1 Filed 03/02/21 Page 7 of 13




  Exemplary Claim                                                CSI

 previously stored
 data comprises data
 from one or more
 financial institutions
 and one or more
 user-defined
 preferences;




                          Attachment 5 (Banking Analytics)

                           Source:           https://www.csiweb.com/how-we-help/platform-banking/core-bank-
                          processing/banking-analytics/




delivering said
 retrieved data to said
 at least one e-
 banking touch point
 transmitting said
 actionable input;




                          Attachment 5 (Banking Analytics)

                           Source:           https://www.csiweb.com/how-we-help/platform-banking/core-bank-
                          processing/banking-analytics/




                                                             7
                  Case 6:21-cv-00196-ADA Document 1 Filed 03/02/21 Page 8 of 13




  Exemplary Claim                                                 CSI

storing transactional
  usage data
  associated with said
  at least one e-
  banking touch point
  transmitting said
  actionable input,
  wherein said stored
  transactional usage
  data is accessible by
  any one of said more
  than one e-banking
  touch points and
  said at least one       Attachment 5 (Banking Analytics)
  computer system;
                           Source:           https://www.csiweb.com/how-we-help/platform-banking/core-bank-
                          processing/banking-analytics/



monitoring via said
 server an active
 session in real-time
 for selection of
 targeted marketing
 content correlated to
 said user-defined
 preferences;




                          Attachment 6 (Digital Payments)

                           Source:               https://www.csiweb.com/how-we-help/platform-banking/digital-
                          banking/digital-payments/



subsequent to said
  monitoring, selecting
  in real-time said

                                                             8
                Case 6:21-cv-00196-ADA Document 1 Filed 03/02/21 Page 9 of 13




 Exemplary Claim                                                CSI

targeted marketing
content correlated to
said user-defined
preferences; and




                        Attachment 1 (Core platform) at 1.

                              Source: https://www.csiweb.com/how-we-help/platform-banking/core-bank-
                                                      processing/core-platform/




                        Attachment 6 (Digital Payments)

                         Source:               https://www.csiweb.com/how-we-help/platform-banking/digital-
                        banking/digital-payments/




                                                          9
                Case 6:21-cv-00196-ADA Document 1 Filed 03/02/21 Page 10 of 13




  Exemplary Claim                                                CSI

transmitting in real-
  time said targeted
  marketing content
  during said active
  session to at least
  one of said e-
  banking touch points
  for acceptance,
  rejection, or no
  response by a user,
  wherein said
  response by said
  user is used during
  said active session
  to determine
  whether
  transmission of
  additional
  information related    Attachment 6 (Digital Payments)
  to said marketing
  content occurs          Source:               https://www.csiweb.com/how-we-help/platform-banking/digital-
  during said active     banking/digital-payments/
  session.




                         Attachment 1 (Core platform) at 1.

                               Source: https://www.csiweb.com/how-we-help/platform-banking/core-bank-
                                                       processing/core-platform/




                                                           10
            Case 6:21-cv-00196-ADA Document 1 Filed 03/02/21 Page 11 of 13




These allegations of infringement are preliminary and are therefore subject to change.

       10. CSI has and continues to induce infringement. CSI has actively encouraged or instructed

others (e.g., its customers and/or the customers of its related companies), and continues to do so,

on how to construct a unified banking system such as to cause infringement of one or more of

claims 1–20 of the ’508 patent, literally or under the doctrine of equivalents. Moreover, CSI has

known of the ’508 patent and the technology underlying it from at least the date of issuance of the

patent.

       11. CSI has and continues to contributorily infringe. CSI has actively encouraged or instructed

others (e.g., its customers and/or the customers of its related companies), and continues to do so,

on how to use its products and services (e.g., construction of unified banking system) and related

services that provide unified banking systems such as to cause infringement of one or more of

claims 1–20 of the ’508 patent, literally or under the doctrine of equivalents. Moreover, CSI has

known of the ’508 patent and the technology underlying it from at least the date of issuance of the

patent.

   12. CSI has caused and will continue to cause MCom damage by direct and indirect

infringement of (including inducing infringement of) the claims of the ’508 patent.



   IV.        JURY DEMAND

          MCom hereby requests a trial by jury on issues so triable by right.

   V.         PRAYER FOR RELIEF

WHEREFORE, MCom prays for relief as follows:

  a.      enter judgment that Defendant has infringed the claims of the ‘508 patent;




                                                   11
      Case 6:21-cv-00196-ADA Document 1 Filed 03/02/21 Page 12 of 13




b.   award MCom damages in an amount sufficient to compensate it for Defendant’s

     infringement of the ‘508 patent in an amount no less than a reasonable royalty or lost

     profits, together with pre-judgment and post-judgment interest and costs under 35 U.S.C.

     § 284;

c.   award MCom an accounting for acts of infringement not presented at trial and an award by

     the Court of additional damage for any such acts of infringement;

d.   declare this case to be “exceptional” under 35 U.S.C. § 285 and award MCom its attorneys’

     fees, expenses, and costs incurred in this action;

e.   declare Defendant’s infringement to be willful and treble the damages, including attorneys’

     fees, expenses, and costs incurred in this action and an increase in the damage award

     pursuant to 35 U.S.C. § 284;

f.   a decree addressing future infringement that either (i) awards a permanent injunction

     enjoining Defendant and its agents, servants, employees, affiliates, divisions, and

     subsidiaries, and those in association with Defendant from infringing the claims of the

     Patents-in-Suit, or (ii) awards damages for future infringement in lieu of an injunction in

     an amount consistent with the fact that for future infringement the Defendant will be an

     adjudicated infringer of a valid patent, and trebles that amount in view of the fact that the

     future infringement will be willful as a matter of law; and

g.   award MCom such other and further relief as this Court deems just and proper.



                                            Respectfully submitted,

                                            Ramey & Schwaller, LLP




                                              12
Case 6:21-cv-00196-ADA Document 1 Filed 03/02/21 Page 13 of 13




                            William P. Ramey, III
                            Texas State Bar No. 24027643
                            5020 Montrose Blvd., Suite 800
                            Houston, Texas 77006
                            (713) 426-3923 (telephone)
                            (832) 900-4941 (fax)
                            wramey@rameyfirm.com

                            Attorneys for MCom, LLC




                              13
